EXHIBIT 10.4

EMPLOYMENT AGREEMENT



This Employment Agreement (this "Agreement"), effective as of the Effective
Date, is by and between The Neiman Marcus Group, Inc., a Delaware corporation
("NMG"), Neiman Marcus, Inc., a Delaware Corporation ("NMI"), and Karen Katz
(the "Executive").



Definitions

. As used in this Agreement, the following terms have the following meanings:



(a) "Affiliate" means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity. NMG and NMI are "Affiliates" of one another.

(b) "Board" means the Board of Directors of NMG.

(c) "Cause" means one or more of the following: (i) the Executive's willful and
material failure to substantially perform her duties (other than as a result of
physical or mental illness or injury), or other material breach of this
Agreement; (ii) the Executive's (a) willful misconduct or (b) gross negligence,
in each case which is materially injurious to NMG or its Affiliates; (iii) the
Executive's willful breach of her fiduciary duty or duty of loyalty to NMG or
its Affiliates; or (iv) the commission by the Executive of any felony or other
serious crime involving moral turpitude. For purposes of the foregoing, no act
or failure to act shall be treated as "willful" unless done, or omitted to be
done, by the Executive not in good faith and without the reasonable belief that
the Executive's action or omission was in the best interest of NMG.

(d) "Competitor" means (i) any person or entity (other than NMG or an Affiliate
of NMG) that owns or operates a luxury specialty retail store; (ii) Saks
Incorporated, Nordstrom, Inc., Barneys New York, Inc., or, if those corporate
names are not correct, the businesses commonly referred to as "Saks,"
"Nordstrom's," and "Barneys"; and (iii) the successors to and assigns of the
persons or entities described in (ii).

(e) "Confidential Information" means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plans; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of this Agreement
or other unauthorized disclosure by the Executive.

(f) "Disability" means and shall be deemed to have occurred if the Executive has
been determined under NMG's long-term disability plan to be eligible for
long-term disability benefits. In the absence of the Executive's participation
in such plan, "Disability" means that, in the Board's sole judgment, the
Executive is unable to perform any of the material duties of her regular
position because of an illness or injury for (i) 80% or more of the normal
working days during six consecutive calendar months or (ii) 50% or more of the
normal working days during twelve consecutive calendar months.

(g) "Effective Date" means October 6, 2010.

(h) "Employment Termination Date" means the effective date of termination of the
Executive's employment as established under Paragraph 6(h).

(i) "Good Reason" means any of the following actions if taken without the
Executive's prior consent: (i) any material failure by NMG to comply with its
obligations under Paragraph 5 (Compensation and Related Matters); (ii) any
material failure by NMG to comply with its obligations under Paragraph 19
(Assumption by Successor); (iii) a material reduction in the Executive's
responsibilities or duties as in effect on the Effective Date; (iv) any
relocation of the Executive's place of business to a location 50 miles or more
from the current location; (v) the reduction in title of the Executive or
reporting relationships as Chief Executive Officer of NMG and NMI; (vi) any
action or inaction by NMG or NMI or their shareholders that prevents the
Executive from serving on the Board or the NMI Board, other than an action or
inaction that (A) is required by law, (B) occurs because of a reorganization
where the Executive will serve on the board or boards of the entity or entities
that that are successors to the business of NMG or NMI, or (C) occurs in
connection with the termination of the Executive's employment by NMG for Cause
or by Executive without Good Reason; or (vii) a material breach of this
Agreement by NMG. In addition to the foregoing, if the Executive experiences a
"separation from service" (as determined in accordance with Treasury Regulation
Section 1.409A-1(h)) prior to her termination of employment as a result of
action taken by NMG without the consent of the Executive, the separation from
service shall constitute "Good Reason" hereunder; provided that the Executive
delivers a Notice of Termination to NMG within 20 days following such separation
from service.

(j) "Management Equity Incentive Plan" means the Neiman Marcus, Inc. Management
Equity Incentive Plan (formerly known as the Newton Acquisition, Inc. Management
Equity Incentive Plan), adopted November 29, 2005.

(k) "Target Bonus" means the target bonus under NMG's annual incentive bonus
program(s).

(l) "Work Product" means all ideas, works of authorship, inventions and other
creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by NMG and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
proposed, of NMG and/or any of its Affiliates, or any other business or research
or development effort in which NMG and/or any of its Affiliates engages during
the Executive's employment. Work Product includes any material previously
conceived, made, developed or worked on during the Executive's employment with
NMG prior to the Effective Date.

Employment; Prior Agreements

. NMG agrees to continue to employ the Executive, and the Executive agrees to
continue to be employed, for the period set forth in Paragraph 3, in the
position and with the duties and responsibilities set forth in Paragraph 4, and
upon the other terms and conditions set out in this Agreement.  The employment
agreement entered into between the Executive and NMG, effective October 6, 2005
(the "Prior Agreement"), is hereby superseded effective October 6, 2010 and
replaced in its entirety by this Agreement without further right or obligation
thereunder on the part of either party thereto. The replacement of the Prior
Agreement with this Agreement does not cause any right or obligation under the
Prior Agreement to arise. The Executive acknowledges and agrees that the terms
of the grant of an award pursuant to the Management Equity Incentive Plan shall
be governed exclusively by the terms of such plan and award agreement,
including, without limitation, the vesting provisions thereof.  Accordingly,
except as otherwise provided pursuant to such plan or award agreement, there
shall be no acceleration of vesting as a result of a termination of employment
for any reason.



Term

. Unless sooner terminated as provided in this Agreement, the term of the
Agreement shall commence on the Effective Date and extend until the fourth
anniversary thereof (the "Employment Term"), provided that the Employment Term
shall automatically be extended for successive one year periods thereafter,
unless at least three months prior to the commencement of any such one year
period, either party provides written notice to the other (a "Notice of
Non-Renewal") that the Employment Term shall not be so extended. The Executive's
employment will end upon the expiration of the Employment Term.



Position and Duties

.



The Executive shall serve as the President and Chief Executive Officer of NMG
and NMI. In such capacities, the Executive, subject to the ultimate control and
direction of the Board and the Board of Directors of NMI ("NMI Board"), shall
have and exercise direct charge of and general supervision over the business and
affairs of NMG and NMI. In addition, the Executive shall have such other duties,
functions, responsibilities, and authority as are from time to time delegated to
the Executive by the Board and the NMI Board; provided, however, that such
duties, functions, responsibilities, and authority are reasonable and customary
for a person serving in the same or similar capacity of an enterprise comparable
to NMG and/or NMI. The Executive shall report and be accountable to the Board
and the NMI Board. During the Employment Term, the Executive shall serve as a
member of the Board and shall be appointed to the NMI Board and any other entity
substantially all of whose assets consist of NMG capital stock.

During the Employment Term, the Executive shall devote her full time, skill, and
attention and her best efforts to the business and affairs of NMG and NMI to the
extent necessary to discharge fully, faithfully, and efficiently the duties and
responsibilities delegated and assigned to the Executive in or pursuant to this
Agreement, except for usual, ordinary, and customary periods of vacation and
absence due to illness or other disability.  Notwithstanding the foregoing, the
Executive may (i) subject to the approval of the Board and the NMI Board, serve
as a director or as a member of an advisory board of a noncompeting company,
(ii) serve as an officer or director or otherwise participate in non-profit
educational, welfare, social, religious, professional, and civic organizations,
including, without limitation, all such positions and participation in effect as
of the Effective Date, and (iii) manage personal and family investments;
provided, however, that any such activities as described in (i), (ii) or
(iii) of the preceding provisions of this Paragraph 4(b) do not significantly
interfere with the performance and fulfillment of the Executive's duties and
responsibilities as an executive of NMG in accordance with this Agreement.

In connection with the Executive's employment by NMG under this Agreement, the
Executive shall be based at the principal executive offices of NMG in Dallas,
Texas, except for such reasonable travel as the performance of the Executive's
duties in the business of NMG and NMI may require.

All services that the Executive may render to NMG or any of its Affiliates in
any capacity during the Employment Term shall be deemed to be services required
by this Agreement and the consideration for such services is that provided for
in this Agreement.

Compensation and Related Matters

.



Base Salary

. During the Employment Term, NMG shall pay to the Executive for her services
under this Agreement an annual base salary. The Executive's annual base salary,
as in effect from time to time, is hereinafter referred to as the "Base Salary."
The Base Salary on the Effective Date shall be $1,050,000. The Base Salary will
be reviewed annually and is subject to increase at the discretion of the Board.
The Base Salary may not be reduced, provided however that the Base Salary may be
reduced, without such reduction constituting either a violation of this
Agreement or Good Reason, if the reduction is pursuant to action of NMG reducing
the annual salaries of all NMG senior executives by substantially equal amounts
or substantially equal percentages of such executives' annual salaries. The Base
Salary shall be payable in installments in accordance with the general payroll
practices of NMG, or as otherwise mutually agreed upon.



Annual Incentives

. The Executive will participate in NMG's annual incentive bonus program(s)
applicable to the Executive's position, in accordance with the terms of such
program(s), and shall have the opportunity to earn an annual bonus thereunder
based on the achievement of performance objectives determined by the Board after
consultation with the Executive. During each fiscal year, the minimum bonus
payable to the Executive if the threshold bonus targets for such year are
achieved will be 50% of the Executive's Base Salary for such fiscal year, the
Target Bonus will be 100% of Base Salary, and the maximum bonus payable to the
Executive will be 200% of Base Salary. The actual amount of any annual incentive
bonus paid to the Executive will be determined according to the terms of the
annual incentive bonus program(s), including any such terms that place the
amount of any annual incentive bonus within the discretion of the Board.



Long-term Incentives

. The Executive will participate in such long-term incentive programs as the NMI
Board may determine. Effective as of September 30, 2010, NMI will grant to the
Executive a stock option in or substantially in the form of the Stock Option
Grant Agreement attached to this Agreement as Exhibit A with an exercise price
per share of Common Stock equal to the Fair Market Value of a share of Common
Stock as of the date of grant as determined in accordance with the provisions of
the NMI Management Equity Incentive Plan. Upon the Executive's written request
directed to the Chair of the NMI Board, made on or prior to the second
anniversary of the Effective Date, and specifically referencing this Paragraph
5(c), the NMI Board shall consider, without obligation to act, whether to make
an additional grant of options to the Executive, taking into account the
Executive's performance and the performance of NMG and such other factors as the
NMI Board may deem appropriate.



SERP Participation

. During the Employment Term but not after December 31, 2010, the Executive
shall continue to accrue benefits under The Neiman Marcus Group, Inc.
Supplemental Executive Retirement Plan (the "SERP"), provided that after the
Executive has reached the 25-year maximum set forth in the SERP, she shall be
entitled to an additional one year of credit for each full year of service
thereafter but not including service after December 31, 2010. In addition, if
(i) during the Employment Term, the Executive's employment is terminated by NMG
for any reason other than death, Disability, or Cause, (ii) during the
Employment Term, the Executive's employment is terminated by the Executive for
Good Reason, or (iii) the Executive's employment terminates upon expiration of
the Employment Term following the provision by NMG of a Notice of Non-Renewal,
and, in any such case, on the date of such termination the Executive has not yet
reached age 65, the Executive's SERP benefit shall not be reduced according to
the terms of the SERP solely by reason of the Executive's failure to reach age
65 as of the Employment Termination Date. During the Employment Term after
December 31, 2010, the Executive shall participate in and accrue benefits under
The Neiman Marcus Group, Inc. Defined Contribution Supplemental Executive
Retirement Plan (the "DC SERP"), provided that the amount credited to the
account(s) maintained for the Executive under the DC SERP as of the last day of
her Employment Term shall not be less than the present value (determined on the
basis of the 1984 Unisex Pension Mortality Table and an interest rate of 6%) of
the additional benefits the Executive would have accrued under the SERP after
December 31, 2010 had the SERP remained in effect through the end of the
Employment Term.



Employee Benefits

. During the Employment Term, the Executive shall be entitled to participate in
all employee benefit plans, programs, and arrangements that are generally made
available by NMG to its senior executives, including without limitation NMG's
life insurance, long-term disability, and health plans. NMG agrees that the
employee benefit plans, programs and arrangements that are made available to the
Executive during the Employment Term will not be materially diminished in the
aggregate from those benefit plans, programs and arrangements made available
immediately prior to the Effective Date. The Executive agrees to cooperate and
participate in any medical or physical examinations as may be required by any
insurance company in connection with the applications for such life and/or
disability insurance policies.



Fringe Benefits

. The Executive will be entitled for the Employment Term to the perquisites and
other fringe benefits that are made available by NMG to its senior executives
generally and to such perquisites and fringe benefits that are made available by
NMG to the Executive in particular, subject to any applicable terms and
conditions of any specific perquisite or other fringe benefit. NMG agrees that
the perquisites and other fringe benefits that are made available to the
Executive during the Employment Term will not be materially diminished in the
aggregate from those perquisites and fringe benefits made available immediately
prior to the Effective Date.



Financial Planning and Advice

. The Executive shall be entitled to receive reimbursement for up to $5,000 per
each calendar year during the Employment Term for fees and expenses incurred by
her for personal financial and tax advice and planning, including without
limitation fees and expenses covering services relating to personal financial
and tax advice and planning arising from the Executive's compensation and
benefits provided pursuant to this Agreement and otherwise by NMG. The Executive
shall provide to NMG a request for reimbursement along with a reasonably
detailed receipt indicating the nature of the services provided for any such
fees and expenses within 30 days of the occurrence of such fees and expenses.
Any such reimbursement shall be made as soon as administratively possible, but
in any event no later than 30 days following receipt of such request and related
receipt. The amount of expenses incurred that are eligible for reimbursement
pursuant to this Paragraph 5(g) with respect to any calendar year shall not
affect the amount eligible for reimbursement in any other calendar year.



Expenses

. The Executive shall be entitled to receive reimbursement for all reasonable
expenses incurred by the Executive in performing her duties and responsibilities
under this Agreement, consistent with NMG's policies or practices for
reimbursement of expenses incurred by other NMG senior executives. In addition,
NMG shall pay the Executive an amount equal to $500 per night, up to and not to
exceed a total of $15,000 per each calendar year during the Employment Term, in
lieu of a hotel room reimbursement when the Executive utilizes her New York
apartment in lieu of a hotel room during each trip to New York for NMG or NMI
business. Within 30 days of the completion of such business trip, the Executive
shall provide to NMG an invoice, or other form of documentation as may be
reasonably requested by NMG, seeking such payment. NMG will provide the payment
as soon as administratively possible, but in any event no later than 30 days
following receipt of such invoice or documentation.  In addition, the Executive
shall participate in any NMG policy providing for the reimbursement to employees
of liability for any New York State and City taxes, on an after-tax basis,
incurred by NMG employees who work principally in states other than New York,
subject to the terms and conditions of such policy so long as it is in effect
and as it may be amended from time to time.



Vacations

. During the Employment Term, the Executive shall be eligible for vacation, sick
pay, and other paid and unpaid time off in accordance with the policies and
practices of NMG. The Executive agrees to use her vacation and other paid time
off at such times that are (i) consistent with the proper performance of her
duties and responsibilities and (ii) mutually convenient for NMG and the
Executive.



Legal Fees. NMG agrees to reimburse the Executive for, or to pay directly on her
behalf, the reasonable legal fees and expenses incurred by the Executive in
connection with the review, preparation, and negotiation of this Agreement,
provided that the Executive supplies NMG with reasonable written documentation
with respect to such legal fees and that in no event shall NMG's obligation
under this Paragraph 5(j) exceed $50,000. Such payment or reimbursement shall be
made in a reasonable time following NMG's receipt of the documentation required
by this Paragraph 5(j) and in no event later than March 15, 2011.

Initial Bonus

. Within 30 days following the Executive commencing employment under this
Agreement on the Effective Date, NMG will pay to the Executive a one-time bonus
in the amount of $50,000.



Indemnification. The Executive will be entitled to indemnification on the same
terms as indemnification is made available by NMG to its other senior executives
and directors, whether through NMG's bylaws or otherwise.

Termination of Employment

.



Death

. The Executive's employment shall terminate automatically upon her death.



Disability

. In the event of the Executive's Disability during the Employment Term, NMG may
notify the Executive of NMG's termination of the Executive's employment.



Termination by NMG for Cause

. NMG may terminate the Executive's employment for Cause. To exercise its right
to terminate the Executive's employment pursuant to clause (i), (ii) or (iii) of
the definition of Cause, however, NMG must first provide the Executive with a
reasonable period of time to correct the circumstances or events, to the extent
that they may reasonably be corrected, that NMG contends give rise to the
existence of Cause under such provision. Prior to terminating the Executive's
employment for Cause under this Paragraph 6(c), NMG must provide the Executive
with a written notice of its intent to terminate her employment for Cause. Such
written notice must specify the particular act or acts or failure(s) to act that
form(s) the basis for the decision to so terminate the Executive's employment
for Cause. The Executive will be given the opportunity within 30 calendar days
of her receipt of such notice to meet with the Board to defend herself with
regard to the alleged act or acts or failure(s) to act. If at the conclusion of
or following such a meeting, the Board decides to proceed with the termination
of the Executive's employment for Cause, such a termination will be effected by
providing the Executive with a Notice of Termination under Paragraph 6(g). Upon
or after NMG's issuance of the notice of intent to terminate the Executive's
employment for Cause, NMG may suspend the Executive with pay pending the Board's
decision whether to proceed with the termination.



Termination by the Executive for Good Reason

. The Executive may terminate her employment for Good Reason. To exercise her
right to terminate for Good Reason, the Executive must provide written notice to
NMG of her belief that Good Reason exists, and that notice shall describe the
circumstance believed to constitute Good Reason. If that circumstance may
reasonably be remedied, NMG shall have 30 days to effect that remedy. If not
remedied within that 30-day period, the Executive may submit a Notice of
Termination; provided, however, that the Notice of Termination invoking the
Executive's right to terminate her employment for Good Reason must be given no
later than 60 days after the later of (i) the first date the Executive knew or
should have known that Good Reason existed, and (ii) the end of NMG's 30-day
cure period, if applicable; otherwise, the Executive is deemed to have accepted
the circumstance(s) that may have given rise to the existence of Good Reason.



Termination by Either Party Without Cause or Without Good Reason

. Either NMG or the Executive may terminate the Executive's employment without
Cause or Good Reason upon at least three months' prior written notice to the
other party.



Termination by Reason of Non-Renewal

. The Executive's employment will terminate upon the expiration of the
Employment Term if either party provides a Notice of Non-Renewal pursuant to
Paragraph 3. Such a termination of employment shall not be considered to be a
termination under Paragraph 6(e).



Notice of Termination

. Any termination of the Executive's employment by NMG or by the Executive
(other than a termination pursuant to Paragraph 6(a) or Paragraph 6(f)) shall be
communicated by a Notice of Termination. A "Notice of Termination" is a written
notice that must (i) indicate the specific termination provision in this
Agreement relied upon; (ii) in the case of a termination for Disability, Cause,
or Good Reason, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision invoked, including the particular act or acts or failure(s) to act
that is or are the basis of any termination for Cause or Good Reason; and (iii)
if the termination is by the Executive under Paragraph 6(e), or by NMG for any
reason, specify the Employment Termination Date. The failure by NMG to set forth
in the Notice of Termination any fact or circumstance that contributes to a
showing of Cause shall not waive any right of NMG or preclude NMG from asserting
such fact or circumstance in enforcing NMG's rights. The failure of the
Executive to set forth in the Notice of Termination any fact or circumstances
that contributes to a showing of Good Reason shall not waive any right of the
Executive or preclude the Executive from asserting such fact or circumstance in
enforcing her rights.



Employment Termination Date

. The Employment Termination Date shall be as follows: (i) if the Executive's
employment is terminated by her death, the date of her death; (ii) if the
Executive's employment is terminated by NMG because of her Disability or for
Cause, the date specified in the Notice of Termination, which date shall be no
earlier than the date such notice is given; (iii) if the Executive's employment
is terminated by the Executive for Good Reason, the date on which the Notice of
Termination is given; (iv) if the termination is under Paragraph 6(e), the date
specified in the Notice of Termination, which date shall be no earlier than
three months after the date such notice is given if such Notice of Termination
is given by the Executive; or (v) if a Notice of Non-Renewal is provided by
either party pursuant to Paragraph 3, upon expiration of the Employment Term.



Resignation

. In the event of termination of the Executive's employment (for any reason
other than the death of the Executive), the Executive agrees that if at such
time she is a member of the Board or is an officer of NMG or a director or
officer of any of its Affiliates, she shall be deemed to have resigned from such
position(s) effective on the Employment Termination Date.



Compensation Upon Termination of Employment

.



Death

. If the Executive's employment is terminated by reason of the Executive's
death, NMG shall pay to the Executive's estate within 60 days of the Employment
Termination Date (i) any unpaid portion of the Executive's Base Salary through
the Employment Termination Date and any bonus payable for the preceding fiscal
year that has otherwise not already been paid (together, the "Compensation
Payment"), provided that the payment of any such bonus may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) any
accrued but unused vacation days (the "Vacation Payment"), (iii) any
reimbursement for business travel and other expenses to which the Executive is
entitled (the "Reimbursement"), and (iv) an amount of annual incentive pay, as
described in Paragraph 5(b), equal to a prorated portion of the Target Bonus
amount for the year in which the Employment Termination Date occurs (the
"Prorated Bonus").  This Paragraph 7(a) does not limit the entitlement of the
Executive's estate or beneficiaries to any death or other vested benefits to
which the Executive may be entitled under any life insurance, stock ownership,
stock options, or other benefit plan or policy that is maintained by NMG for the
Executive's benefit.



Disability

. If the Executive's employment is terminated by reason of the Executive's
Disability, NMG shall pay to the Executive within 60 days of the Employment
Termination Date (i) the Compensation Payment, provided that the payment of the
bonus portion of the Compensation Payment may not be delayed past the date the
bonus is payable under the terms of any bonus plan, (ii) the Vacation Payment,
(iii) the Reimbursement, and (iv) the Prorated Bonus. This Paragraph 7(b) does
not limit the entitlement of the Executive to any amounts payable pursuant to
the terms of any applicable disability insurance plan, policy, or similar
arrangement that is maintained by NMG for the Executive's benefit.



Termination by the Executive Without Good Reason or by Reason of Executive
Non-Renewal

. If the Executive's employment is terminated by the Executive pursuant to and
in compliance with Paragraph 6(e) or by reason of the provision of a Notice of
Non-Renewal by the Executive, NMG shall pay to the Executive within 60 days of
the Employment Termination Date (i) the Compensation Payment, provided that the
payment of the bonus portion of the Compensation Payment may not be delayed past
the date the bonus is payable under the terms of any bonus plan, (ii) the
Vacation Payment, and (iii) the Reimbursement.



Termination by NMG for Cause

. If the Executive's employment is terminated by NMG for Cause, NMG shall pay to
the Executive within 60 days of the Employment Termination Date (i) the
Compensation Payment, provided that the payment of the bonus portion of the
Compensation Payment may not be delayed past the date the bonus is payable under
the terms of any bonus plan, (ii) the Vacation Payment, and (iii) the
Reimbursement.



Termination Without Cause or With Good Reason or by Reason of NMG Non-Renewal

.



If the Executive's employment is terminated (x) prior to the expiration of the
Employment Term by NMG for any reason other than death, Disability, or Cause, or
(y) prior to the expiration of the Employment Term by the Executive for Good
Reason, or (z) upon expiration of the Employment Term following the provision of
a Notice of Non-Renewal by NMG (an "NMG Non-Renewal"), then NMG shall pay to the
Executive within 60 days of the Employment Termination Date (i) the Compensation
Payment, provided that the payment of the bonus portion of the Compensation
Payment may not be delayed past the date the bonus is payable under the terms of
any bonus plan, (ii) the Vacation Payment, and (iii) the Reimbursement.

In addition, subject to (x) the occurrence of the conditions in Paragraph
7(e)(i) above and (y) the Executive's execution, within 50 days (or 35 days if
the Executive's termination arises on account of the Good Reason circumstance
described in the last sentence of Paragraph 1(i)) of the Employment Termination
Date, of a release and waiver of claims against NMG and its Affiliates in such
form as NMG may reasonably require, and provided that the Executive does not
revoke such release and waiver within any revocation period, NMG will:

pay to the Executive the "Severance Payment," which shall constitute a lump-sum
payment equal to: the Prorated Bonus, plus an amount equal to (I) the monthly
COBRA premium applicable to the Executive at her Employment Termination Date
under the NMG group medical plan if she elected COBRA continuation coverage
under such plan based upon the coverage in effect for the Executive under NMG's
group medical plan immediately prior to her Employment Termination Date
multiplied by eighteen (18) (except such multiple shall instead be twelve (12)
in the case of an NMG Non-Renewal) and (II) the monthly premium that would be
applicable to the Executive at her Employment Termination Date if she elected
coverage as a retiree under NMG's group medical plan for retired employees based
on the coverage in effect for the Executive under NMG's group medical plan
immediately prior to her Employment Termination Date multiplied by six (6)
(except that such multiple shall instead be zero (0) in the case of an NMG
Non-Renewal), as a supplement for the cost of post-employment welfare benefits,
plus two (2) times (except that such multiple shall instead be one (1) times in
the case of an NMG Non-Renewal) the sum of the Base Salary provided for in
Paragraph 5(a) and the Target Bonus described in Paragraph 5(b), at the level in
effect as of the Employment Termination Date; and

for a period of two (2) years (except such period shall instead be one (1) year
in the case of an NMG Non-Renewal) following the Employment Termination Date,
provide the Executive and the Executive's spouse and dependents life insurance
coverage at the same benefit level as provided to Executive immediately prior to
the Employment Termination Date and at the same cost to the Executive as is
generally provided to similarly situated active employees of NMG.  The amount
expended for the provision of life insurance during a taxable year of the
Executive shall not affect the amount expended for the provision of life
insurance in any other taxable year.

The Severance Payment shall be made (x) in the event the Executive's termination
of employment constitutes a "separation from service" under Treasury Regulation
Section 1.409A-1(h), on the 65th day following the Employment Termination Date,
(y) in the event the Executive does not experience a separation from service
until after her termination of employment, on the 65th day following such
separation from service, or (z) in the event the Executive experiences a
separation from service which constitutes Good Reason under Paragraph 1(i) prior
to her termination of employment, on the 65th day following such separation from
service.  Notwithstanding the foregoing, if the Executive experiences a
separation from service which does not constitute Good Reason under Paragraph
1(i) prior to her termination of employment, then the Severance Payment
otherwise due to the Executive shall be forfeited.

The Executive shall be required to repay the Severance Payment, and the benefits
described in Paragraph 7(e)(ii)(B) shall cease if:

the Executive receives written notice from NMG that, in the reasonable judgment
of NMG, the Executive engaged or is engaging in any conduct that violates
Paragraph 8 or engaged or is engaging in any of the Restricted Activities
described in Paragraph 9, unless within 30 days of the date NMG so notifies the
Executive in writing, the Executive provides information to NMG that NMG
determines is sufficient to establish that the Executive did not engage in any
conduct that violated Paragraph 8 or engage in any of the Restricted Activities
described in Paragraph 9; or

the Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against her by any regulatory agency, for actions or
omissions related to her employment with NMG or any of its Affiliates, or if NMG
reasonably believes that the Executive has committed any act or omission, either
during her employment under this Agreement or if related to such employment
thereafter, that during her employment would have entitled NMG to terminate her
employment for Cause under provisions (i), (ii), (iv), or (vi) of the definition
of Cause, and the Executive is found guilty or enters into a plea agreement,
consent decree or similar arrangement with respect to any such criminal or civil
proceedings, or if the Board makes a finding that the Executive has committed
such an act or omission.  If any such criminal or civil proceedings do not
result in a finding of guilt or the entry of a plea agreement or consent decree
or similar arrangement, or if the Board makes a finding that the Executive has
not committed such an act or omission, the Executive shall not be required to
repay any amounts hereunder.

No Mitigation

. The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will the amount of any payment provided for under this Agreement be reduced by
any profits, income, earnings, or other benefits received by the Executive from
any source other than NMG or its successor.



Offset

. The Executive agrees that NMG may set off against, and she authorizes NMG to
deduct from, any payments due to the Executive, or to her heirs, legal
representatives, or successors, as a result of the termination of the
Executive's employment any specified amounts which may be due and owing to NMG
by the Executive, whether arising under this Agreement or otherwise; provided,
however, that no offset is allowed against payments to the Executive which are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code").



Confidential Information

.



The Executive acknowledges and agrees that (i) NMG is engaged in a highly
competitive business; (ii) NMG has expended considerable time and resources to
develop goodwill with its customers, vendors, and others, and to create,
protect, and exploit Confidential Information; (iii) NMG must continue to
prevent the dilution of its goodwill and unauthorized use or disclosure of its
Confidential Information to avoid irreparable harm to its legitimate business
interests; (iv) in the luxury specialty retail business, her participation in or
direction of NMG's day-to-day operations and strategic planning are an integral
part of NMG's continued success and goodwill; (v) given her position and
responsibilities, she necessarily will be creating Confidential Information that
belongs to NMG and enhances NMG's goodwill, and in carrying out her
responsibilities she in turn will be relying on NMG's goodwill and the
disclosure by NMG to her of Confidential Information; (vi) she will have access
to Confidential Information that could be used by any Competitor of NMG in a
manner that would irreparably harm NMG's competitive position in the marketplace
and dilute its goodwill; and (vii) she necessarily would use or disclose
Confidential Information if she were to engage in competition with NMG.

NMG acknowledges and agrees that the Executive must have and continue to have
throughout her employment the benefits and use of its and its Affiliates'
goodwill and Confidential Information in order to properly carry out her
responsibilities. NMG accordingly promises upon execution and delivery of this
Agreement to provide the Executive immediate access to new and additional
Confidential Information and authorize her to engage in activities that will
create new and additional Confidential Information.

NMG and the Executive thus acknowledge and agree that during the Executive's
employment with NMG and upon execution and delivery of this Agreement she (i)
has received, will receive, and will continue to receive, Confidential
Information that is unique, proprietary, and valuable to NMG and/or its
Affiliates; (ii) has created, will create, and will continue to create,
Confidential Information that is unique, proprietary, and valuable to NMG and/or
its Affiliates; and (iii) has benefited, will benefit, and will continue to
benefit, including without limitation by way of increased earnings and earning
capacity, from the goodwill NMG and its Affiliates have generated and from the
Confidential Information.

Accordingly, the Executive acknowledges and agrees that at all times during her
employment by NMG and/or any of its Affiliates and thereafter:

all Confidential Information shall remain and be the sole and exclusive property
of NMG and/or its Affiliates;

she will protect and safeguard all Confidential Information;

she will hold all Confidential Information in the strictest confidence and not,
directly or indirectly, disclose or divulge any Confidential Information to any
person other than an officer, director, or employee of, or legal counsel for,
NMG or its Affiliates, to the extent necessary for the proper performance of her
responsibilities unless authorized to do so by NMG or compelled to do so by law
or valid legal process;

if she believes she is compelled by law or valid legal process to disclose or
divulge any Confidential Information, she will notify NMG in writing within 24
hours after receipt of legal process or other writing that causes her to form
such a belief, or as soon as practicable if she receives less than 24 hours'
notice, so that NMG may defend, limit, or otherwise protect its interests
against such disclosure;

at the end of her employment with NMG for any reason or at the request of NMG at
any time, she will return to NMG all Confidential Information and all copies
thereof, in whatever tangible form or medium, including electronic; and

absent the promises and representations of the Executive in this Paragraph 8 and
in Paragraph 9, NMG would require her immediately to return any tangible
Confidential Information in her possession, would not provide the Executive with
new and additional Confidential Information, would not authorize the Executive
to engage in activities that will create new and additional Confidential
Information, and would not enter or have entered into this Agreement.

Noncompetition and Nondisparagement Obligations

. In consideration of NMG's promises to provide the Executive with new and
additional Confidential Information and to authorize her to engage in activities
that will create new and additional Confidential Information upon execution and
delivery of this Agreement, and the other promises and undertakings of NMG in
this Agreement, the Executive agrees that, while she is employed by NMG and/or
any of its Affiliates and for a two-year period following the end of that
employment for any reason, she shall not engage in any of the following
activities (the "Restricted Activities"):



She will not directly or indirectly disparage NMG or its Affiliates, any
products, services, or operations of NMG or its Affiliates, or any of the
former, current, or future officers, directors, or employees of NMG or its
Affiliates;

She will not, whether on her own behalf or on behalf of any other individual,
partnership, firm, corporation or business organization, either directly or
indirectly solicit, induce, persuade, or entice, or endeavor to solicit, induce,
persuade, or entice, any person who is then employed by or otherwise engaged to
perform services for NMG or its Affiliates to leave that employment or cease
performing those services;

She will not, whether on her own behalf or on behalf of any other individual,
partnership, firm, corporation or business organization, either directly or
indirectly solicit, induce, persuade, or entice, or endeavor to solicit, induce,
persuade, or entice, any person who is then a customer, supplier, or vendor of
NMG or any of its Affiliates to cease being a customer, supplier, or vendor of
NMG or any of its Affiliates or to divert all or any part of such person's or
entity's business from NMG or any of its Affiliates; and

She will not associate directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, or
consultant, with any Competitor of NMG or any of its Affiliates, unless (i) she
has advised NMG in writing in advance of her desire to undertake such activities
and the specific nature of such activities; (ii) NMG has received written
assurances (that will be designed, among other things, to protect NMG's and its
Affiliates' goodwill, Confidential Information, and other important commercial
interests) from the Competitor and the Executive that are, in NMG's sole
discretion, adequate to protect its interests; (iii) NMG, in its sole
discretion, has approved in writing such association; and (iv) the Executive and
the Competitor adhere to such assurances. This restriction (i) extends to the
performance by the Executive, directly or indirectly, of the same or similar
activities the Executive has performed for NMG or any of its Affiliates or such
other activities that by their nature are likely to lead to the disclosure of
Confidential Information, and (ii) with respect to the post-employment
restriction, applies to any Competitor that has a retail store within 50 miles
of, or in the same Metropolitan Statistical Area as, any retail store of NMG or
any of its Affiliates. The Executive shall not be in violation of this Paragraph
9(d) solely as a result of her investment in stock or other securities of a
Competitor or any of its Affiliates listed on a national securities exchange or
actively traded in the over-the-counter market if she and the members of her
immediate family do not, directly or indirectly, hold more than a total of one
percent of all such shares of stock or other securities issued and outstanding.
The Executive acknowledges and agrees that engaging in the activities restricted
by this Paragraph 9(d) would result in the inevitable disclosure or use of
Confidential Information for the Competitor's benefit or to the detriment of NMG
or its Affiliates.

The Executive acknowledges and agrees that the restrictions contained in this
Paragraph 9 are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Paragraph
8; that NMG's promises and undertakings set forth in Paragraph 8, the
Executive's position and responsibilities with NMG, and NMG granting to the
Executive ownership in NMG in the form of NMG stock, give rise to NMG's interest
in restricting the Executive's post-employment activities; that such
restrictions are designed to enforce the Executive's promises and undertakings
set forth in this Paragraph 9 and her common-law obligations and duties owed to
NMG and its Affiliates; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect NMG's goodwill, Confidential Information, and other
legitimate business interests; that she will immediately notify NMG in writing
should she believe or be advised that the restrictions are not, or likely are
not, valid or enforceable under Texas law or the law of any other state that she
contends or is advised is applicable (the "Enforceability Notification"); and
that absent the promises and representations made by the Executive in this
Paragraph 9 and in Paragraph 8, NMG would require her to return any Confidential
Information in her possession, would not provide the Executive with new and
additional Confidential Information, would not authorize the Executive to engage
in activities that will create new and additional Confidential Information, and
would not enter or have entered into this Agreement. Notwithstanding the
foregoing, NMG agrees that the Executive's conduct in providing the
Enforceability Notification under this Paragraph 9(d) shall not constitute a
waiver of any attorney-client privilege between the Executive and her
attorney(s).

Intellectual Property

.



In consideration of NMG's promises and undertakings in this Agreement, the
Executive agrees that all Work Product will be disclosed promptly by the
Executive to NMG, shall be the sole and exclusive property of NMG, and is hereby
assigned to NMG, regardless of whether (i) such Work Product was conceived,
made, developed or worked on during regular hours of her employment or her time
away from her employment, (ii) the Work Product was made at the suggestion of
NMG; or (iii) the Work Product was reduced to drawing, written description,
documentation, models or other tangible form. Without limiting the foregoing,
the Executive acknowledges that all original works of authorship that are made
by the Executive, solely or jointly with others, within the scope of her
employment and that are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act (17 U.S.C., Section
101), and are therefore owned by NMG from the time of creation.

The Executive agrees to assign, transfer, and set over, and the Executive does
hereby assign, transfer, and set over to NMG, all of her right, title and
interest in and to all Work Product, without the necessity of any further
compensation, and agrees that NMG is entitled to obtain and hold in its own name
all patents, copyrights, and other rights in respect of all Work Product. The
Executive agrees to (i) cooperate with NMG during and after her employment with
NMG in obtaining patents or copyrights or other intellectual-property protection
for all Work Product; (ii) execute, acknowledge, seal and deliver all documents
tendered by NMG to evidence its ownership thereof throughout the world; and
(iii) cooperate with NMG in obtaining, defending and enforcing its rights
therein.

The Executive represents that there are no other contracts to assign inventions
or other intellectual property that are now in existence between the Executive
and any other person or entity. The Executive further represents that she has no
other employment or undertakings that might restrict or impair her performance
of this Agreement. The Executive will not in connection with her employment by
NMG, use or disclose to NMG any confidential, trade secret, or other proprietary
information of any previous employer or other person that the Executive is not
lawfully entitled to disclose.

Reformation

. If the provisions of Paragraphs 8, 9, or 10 are ever deemed by a court to
exceed the limitations permitted by applicable law, the Executive and NMG agree
that such provisions shall be, and are, automatically reformed to the maximum
limitations permitted by such law.



Assistance in Litigation

. After the Employment Term and for the life of the Executive, the Executive
shall, upon reasonable notice, furnish such information and assistance to NMG or
any of its Affiliates as may reasonably be requested by NMG in connection with
any litigation in which NMG or any of its Affiliates is, or may become, a
party.  NMG shall reimburse the Executive for all reasonable out-of-pocket
expenses, including travel expenses, meals and lodging, incurred by the
Executive in rendering such assistance, but shall have no obligation to
compensate the Executive for her time in providing information and assistance in
accordance with this Paragraph 12.  The Executive shall provide to NMG a receipt
or voucher for any reimbursable expense within 30 days of the occurrence of such
expense.  Any such reimbursement shall be made as soon as administratively
possible, but in any event no later than 30 days following receipt of such
receipt or voucher.  Further, the amount of expenses eligible for reimbursement
during the Executive's taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, and the right to reimbursement shall
not be subject to liquidation or exchanged for another benefit.



No Obligation to Pay; Section 409A of the Code

.



With regard to any payment due to the Executive under this Agreement, it shall
not be a breach of any provision of this Agreement for NMG to fail to make such
payment to the Executive if (i) NMG is legally prohibited from making the
payment; (ii) NMG would be legally obligated to recover the payment if it was
made; or (iii) the Executive would be legally obligated to repay the payment if
it was made.

Notwithstanding anything to the contrary contained herein, in the event the
Executive is a "specified employee" (as defined below) and is entitled to
receive a payment on separation from service that is subject to Code
Section 409A, the payment may not be made earlier than six months following the
date of the Executive's separation from service if required by Code Section 409A
and the regulations thereunder, in which case, the accumulated postponed amount
shall be paid in a lump sum payment within ten (10) days after the end of the
six-month period.  If the Executive dies during the postponement period prior to
the payment of the postponed amount, the amounts withheld on account of Code
Section 409A shall be paid to the personal representative of the Executive's
estate within 60 days after the date of the Executive's death.  A "specified
employee" shall mean an employee who, at any time during the 12-month period
ending on the identification date, is a "specified employee" under Code
Section 409A, as determined by the Board.  The determination of "specified
employees," including the number and identity of persons considered "specified
employees" and the identification date, shall be made by the Board in accordance
with the provisions of Code Sections 416(i) and 409A and the regulations issued
thereunder.

Notwithstanding anything to the contrary contained herein, this Agreement is
intended to satisfy the requirements of Code Section 409A and all provisions
herein, or incorporated by reference, shall be construed and interpreted to
satisfy the requirements of Code Section 409A, and in the event of future
legislative or regulatory changes to, or official guidance regarding, the
requirements imposed by Code Section 409A, NMG, NMI and the Executive agree to
cooperate by negotiating in good faith regarding possible future revisions to
this Agreement (without obligation on the part of any party to agree to any such
revisions) that they may determine are necessary in order that this Agreement
will continue to satisfy the requirements of, and the compensation payable
hereunder will thereby not be subject to the taxes imposed by, Code Section
409A; provided, however, that no person connected with NMG or NMI in any
capacity, including but not limited to any Affiliate of NMG or NMI, and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any particular tax treatment, including, but not
limited to, federal, state and local income, estate and gift tax treatment, will
be applicable with respect to any amounts payable under the Agreement or that
such tax treatment will apply to or be available to Executive. Further, for
purposes of Code Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation.  Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.  All references to "separation from service" contained in this
Agreement shall mean "separation from service" as determined in accordance with
Treasury Regulation Section 1.409A-1(h).

Survival

. The expiration or termination of the Employment Term will not impair the
rights or obligations of any party hereto that accrue hereunder prior to such
expiration or termination, except to the extent specifically stated herein. In
addition to the foregoing, NMG's obligations under Paragraphs 5(j), and 7, and
the Executive's obligations under Paragraphs 8, 9, 10 and 12, will survive the
expiration or termination of the Executive's employment.



Withholding Taxes

. NMG shall withhold from any payments to be made to the Executive pursuant to
this Agreement such amounts (including social security contributions and federal
income taxes) as shall be required by federal, state, and local withholding tax
laws.



Notices

. All notices, requests, demands, and other communications required or permitted
to be given or made by either party shall be in writing and shall be deemed to
have been duly given or made (a) when delivered personally, or (b) when
deposited in the United States mail, first class registered or certified mail,
postage prepaid, return receipt requested, to the party for which intended at
the following addresses (or at such other addresses as shall be specified by the
parties by like notice, except that notices of change of address shall be
effective only upon receipt):



If to NMG, at:

The Neiman Marcus Group, Inc.
Attn: General Counsel
1618 Main Street
Dallas, TX 75201

If to NMI, at:

Neiman Marcus, Inc.
Attn: General Counsel
1618 Main Street
Dallas, TX 75201


If to the Executive, at the Executive's then-current home address on file with
NMG.

Injunctive Relief

. The Executive acknowledges and agrees that NMG would not have an adequate
remedy at law and would be irreparably harmed in the event that any of the
provisions of Paragraphs 8, 9, and 10 were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, the Executive
agrees that NMG shall be entitled to equitable relief, including preliminary and
permanent injunctions and specific performance, in the event the Executive
breaches or threatens to breach any of the provisions of such Paragraphs,
without the necessity of posting any bond or proving special damages or
irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by the Executive,
but shall be in addition to all other remedies available to NMG at law or
equity.



Binding Effect; No Assignment by the Executive; No Third Party Benefit

. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and assigns;
provided, however, that the Executive shall not assign or otherwise transfer
this Agreement or any of her rights or obligations herein. NMG is authorized to
assign or otherwise transfer this Agreement or any of its rights or obligations
herein to an Affiliate of NMG. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any person other than the parties, and their
respective heirs, legal representatives, successors, and permitted assigns, any
rights, benefits, or remedies of any nature whatsoever under or by reason of
this Agreement.



Assumption by Successor

. NMG shall require any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business and/or assets of NMG, by agreement in writing in form and substance
reasonably satisfactory to the Executive, expressly, absolutely, and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that NMG would be required to perform it if no such
succession or assignment had taken place. If NMG fails to obtain such agreement
by the effective time of any such succession or assignment, such failure shall
be considered Good Reason; provided, however, that the compensation to which the
Executive would be entitled upon a termination for Good Reason pursuant to
Paragraph 7(d) shall be the sole remedy of the Executive for any failure by NMG
to obtain such agreement. As used in this Agreement, "NMG" shall include any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all the business and/or
assets of NMG that executes and delivers the agreement provided for in this
Paragraph 19 or that otherwise becomes obligated under this Agreement by
operation of law.



Governing Law

. This Agreement and the employment of the Executive shall be governed by the
laws of the State of Texas except for its laws with respect to conflict of laws.



Dispute Resolution: Arbitration; Jury-Trial Waiver

.



All disputes arising under or in connection with this Agreement shall be settled
by arbitration conducted before one arbitrator sitting in Dallas, Texas, or such
other location agreed by the parties hereto, in accordance with the rules for
expedited resolution of employment disputes of the American Arbitration
Association then in effect. The determination of the arbitrator shall be made
within thirty days following the close of the hearing on any dispute or
controversy and shall be final and binding on the parties. Judgment may be
entered on the award of the arbitrator in any court having proper jurisdiction.

Notwithstanding the foregoing, NMG and its Affiliates may seek such injunctive
or other legal or equitable relief to which it may be entitled in any state or
federal court of competent jurisdiction to enforce its rights under Paragraphs
7(e), 8, 9, 10 or 12 of this Agreement.

Alternative Waiver of Jury Trial:

The parties agree that in the event the agreement to arbitrate contained in this
Paragraph 21 is determined to be unenforceable, any dispute between the parties
that otherwise would be subject to arbitration shall be heard by a court sitting
without a jury, and the parties mutually waive any right they may have to a jury
determination of any issue in such dispute.



Costs of Proceedings

. NMG shall pay all costs and expenses (including legal fees) incurred by the
Executive in connection with any arbitration relating to the interpretation or
enforcement of any provision of this Agreement. The Executive shall provide to
NMG a receipt or voucher for any cost or expense reimbursable under this
Paragraph 22 within 30 days of the occurrence of such cost or expense. NMG shall
provide the reimbursement required under this Paragraph 22 within 30 days
following the Executive's submission of such receipt or voucher. Notwithstanding
the foregoing, if the Executive instituted the proceeding and the arbitrator or
other individual presiding over the proceeding affirmatively finds that the
Executive instituted the proceeding in bad faith, the Executive shall reimburse
NMG for all costs and expenses of the Executive previously paid by NMG pursuant
to this Paragraph 22. Further, the amount of expenses eligible for payment or
reimbursement by NMG during the Executive's taxable year shall not affect the
expenses eligible for payment or reimbursement in any other taxable year, and
the right to reimbursement shall not be subject to liquidation or exchanged for
another benefit.



Entire Agreement

. This Agreement contains the entire agreement between the parties concerning
the subject matter hereof and supersedes all other prior agreements and
understandings, written and oral, between the parties with respect to the
subject matter of this Agreement.



Modification; Waiver

. No person, other than pursuant to a resolution duly adopted by the members of
the Board, shall have authority on behalf of NMG to agree to modify, amend, or
waive any provision of this Agreement. Further, this Agreement may not be
changed orally, but only by a written agreement signed by the party against whom
any waiver, change, amendment, modification or discharge is sought to be
enforced. Each party to this Agreement acknowledges and agrees that no breach of
this Agreement by the other party or failure to enforce or insist on its or her
rights under this Agreement shall constitute a waiver or abandonment of any such
rights or defense to enforcement of such rights.



Construction

. This Agreement is to be construed as a whole, according to its fair meaning,
and not strictly for or against any of the parties.



Severability

. If any provision of this Agreement shall be determined by a court to be
invalid or unenforceable, the remaining provisions of this Agreement shall not
be affected thereby, shall remain in full force and effect, and shall be
enforceable to the fullest extent permitted by applicable law.



Counterparts

. This Agreement may be executed by the parties in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same agreement.



Section 162(m)

. The parties hereto recognize that NMG is not currently subject to
Section 162(m) of the Code but that it may become subject to said section during
the term of this Agreement.  In such event, NMG retains the right to amend the
provisions of this Agreement that impact, relate to or reference NMG's annual
bonus program if NMG determines that such an amendment would be necessary or
appropriate to ensure that any performance-based compensation payable under a
new bonus plan satisfies the requirements for exemption under Section 162(m) of
the Code, provided, however, that any such amendment provides the Executive at
least the same economic benefit under this Agreement as she had prior to the
amendment.





Remainder of Page Intentionally Left Blank



 

IN WITNESS WHEREOF, NMG and NMI have caused this Agreement to be executed on its
behalf by its duly authorized officer, and the Executive has executed this
Agreement, effective as of the Effective Date.



Karen Katz

     

/s/ Karen Katz

 





   

Dated: April 26, 2010

         

Neiman Marcus, Inc.

     

/s/ Nelson A. Bangs

 





Title:    Senior Vice President

     

Dated: April 26, 2010

         

The Neiman Marcus Group, Inc.

     

/s/  Nelson A. Bangs

 





Title:   Senior Vice President

     

Dated:  April 26, 2010

 



 

 



 

 

 

 

 

Exhibit A

STOCK OPTION GRANT AGREEMENT


(Non-Qualified Stock Options)



     THIS AGREEMENT, made as of this ___ day of ___________________ between
Neiman Marcus, Inc. (the "Company") and Karen Katz (the "Participant").

     WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan (the "Plan") to promote the interests of the
Company and its Affiliates and stockholders by providing the Company's key
employees and others with an appropriate incentive to encourage them to continue
in the employ of and provide services for the Company or its Affiliates and to
improve the growth and profitability of the Company;

     WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

     1.     Grant of Options. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby grants to the
Participant a NON-QUALIFIED STOCK OPTION (the "Option") with respect to 4,300
shares of Common Stock of the Company. 100% of the Option will be a Fair Value
Option.

     2.     Grant Date. The Grant Date of the Option hereby granted is
[September 30, 2010].

     3.     Incorporation of Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

     4.     Exercise Price. The exercise price of each share of Common Stock
underlying the Option hereby granted is $_____.

     5.     Vesting. The Option shall become vested and exercisable as follows:
twenty-five percent of the shares of Common Stock underlying such Option shall
vest and become exercisable on the first anniversary of the Grant Date and the
remaining portion of the Option shall vest and become exercisable in thirty-six
equal monthly installments over the thirty-six (36) months following the first
anniversary of the Grant Date, beginning on the one-month anniversary of such
first anniversary, until 100% of the Option is fully vested and exercisable
thereafter, provided that the Participant is still employed by the Company on
each such anniversary.

     6.     Method of Exercise. Pursuant to and consistent with Section 4.10 of
the Plan which provides that in certain stated circumstances or as otherwise
provided in a Stock Option Grant Agreement, the Participant shall be allowed to
exercise all or any portion of her then-exercisable Option through net-physical
settlement to satisfy both the exercise price and applicable withholding taxes
(at the minimum statutory withholding rate), Participant shall be allowed to
employ such net-physical settlement in all cases and at any time (other than
following a termination of the Participant's Employment for Cause) for all or
any portion of her then-exercisable Option, subject however to the further
requirements of Section 4.10 of the Plan regarding the determination by the
Company's Chief Financial Officer as to the absence of less favorable accounting
consequences for the Company than if the exercise price were paid in cash.

     7.     Expiration Date. Subject to the provisions of the Plan, with respect
to the Option or any portion thereof which has not become exercisable, the
Option shall expire on the date the Participant's Employment is terminated for
any reason, and with respect to any Option or any portion thereof which has
become vested and exercisable, the Option shall expire on the earlier of: (i) 90
days after the Participant's termination of Employment other than for
Retirement, Cause, death or Disability; (ii) one year after termination of the
Participant's Employment by reason of Retirement, death or Disability; (iii) the
commencement of business on the date the Participant's Employment is, or is
deemed to have been, terminated for Cause; or (iv) the seventh anniversary of
the Grant Date.

     8.     Certain Rights on a Change of Control.  If (a) a Change of Control
occurs, (b) the surviving corporation following such Change of Control is an
entity for whose stock there is no Public Market, (c) the surviving corporation
assumes the Participant's outstanding Options in connection with such Change of
Control and such Options convert into options to purchase common stock or other
equity interests of the surviving corporation (the "Assumed Options") and
(d) the Participant thereafter experiences a Qualifying Termination at any time
prior to the occurrence of an Initial Public Offering of the surviving
corporation, the Participant will be entitled to sell to the Company or such
surviving corporation, within ninety (90) days of such Qualifying Termination,
all or any portion of the Assumed Options that the Participant had not exercised
at the time of such sale and elects to sell to the Company or such surviving
corporation (the "Eligible Assumed Options"), and the Company or such surviving
corporation will be obligated to purchase from the Participant, in full
satisfaction of the Participant's rights with respect to such Eligible Assumed
Options, all such Eligible Assumed Options, for a price equal to the aggregate
fair market value, as determined in accordance with Treas. Reg. Section
1.409A-1(b)(5)(iv), of the shares of common stock or other equity interests
underlying such Eligible Assumed Options, minus the aggregate exercise price of
such Eligible Assumed Options that such Participant would have been required to
pay in order to exercise such Eligible Assumed Options.

     9.     Construction of Agreement. Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company's forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

     10.     Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

     11.     Limitation on Transfer. The Option shall be exercisable only by the
Participant or the Participant's Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment of the Participant.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders' Agreement.

     12.     Integration. This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

     13.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

     14.     Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

     15.     Participant Acknowledgment. The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders'
Agreement and the Participant hereby agrees to be bound thereby.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer and said Participant has hereunto signed
this Agreement on her own behalf, thereby representing that she has carefully
read and understands this Agreement, the Plan and the Management Stockholders'
Agreement as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

   

By:

 





Title:

Senior Vice President

       





 

Karen Katz

 